Case 1:05-md-01720-MKB-VMS
            Case 3:21-cv-01234-EMC
                              Document
                                   Document
                                       8406 Filed
                                            22 Filed
                                                  03/05/21
                                                      03/05/21
                                                           PagePage
                                                                1 of 21PageID
                                                                       of 2   #: 141274




                                    UNITED STATES JUDICIAL PANEL
                                                 on
                                     MULTIDISTRICT LITIGATION



      IN RE: PAYMENT CARD INTERCHANGE FEE
      AND MERCHANT DISCOUNT ANTITRUST
      LITIGATION                                                                              MDL No. 1720



                                        (SEE ATTACHED SCHEDULE)



                              CONDITIONAL TRANSFER ORDER (CTO í33)



      On October 19, 2005, the Panel transferred 14 civil action(s) to the United States District Court for
      the Eastern District of New York for coordinated or consolidated pretrial proceedings pursuant to 28
      U.S.C. § 1407. See 398 F.Supp.2d 1356 (J.P.M.L. 2005). Since that time, 56 additional action(s)
      have been transferred to the Eastern District of New York. With the consent of that court, all such
      actions have been assigned to the Honorable Margo K. Brodie.

      It appears that the action(s) on this conditional transfer order involve questions of fact that are
      common to the actions previously transferred to the Eastern District of New York and assigned to
      Judge Brodie.

      Pursuant to Rule 7.1 of the Rules of Procedure of the United States Judicial Panel on Multidistrict
      Litigation, the action(s) on the attached schedule are transferred under 28 U.S.C. § 1407 to the
      Eastern District of New York for the reasons stated in the order of October 19, 2005, and, with the
      consent of that court, assigned to the Honorable Margo K. Brodie.

      This order does not become effective until it is filed in the Office of the Clerk of the United States
      District Court for the Eastern District of New York. The transmittal of this order to said Clerk shall
      be stayed 7 days from the entry thereof. If any party files a notice of opposition with the Clerk of the
      Panel within this 7íday period, the stay will be continued until further order of the Panel.



        Mar 05, 2021                                         FOR THE PANEL:



                                                             John W. Nichols
                                                             Clerk of the Panel

       0DUFK
               3:21-cv-01234-EMC
Case 1:05-md-01720-MKB-VMS
            Case             Document
                                  Document
                                      8406 Filed
                                           22 Filed
                                                 03/05/21
                                                     03/05/21
                                                          PagePage
                                                               2 of 22PageID
                                                                      of 2   #: 141275




      IN RE: PAYMENT CARD INTERCHANGE FEE
      AND MERCHANT DISCOUNT ANTITRUST
      LITIGATION                                                                MDL No. 1720



                         SCHEDULE CTOí33 í TAGíALONG ACTIONS



        DIST      DIV.     C.A.NO.       CASE CAPTION


      CALIFORNIA NORTHERN

         CAN       3       21í01234      Intuit Inc. et al v. Visa Inc. et al
                                 ('1<'RFNHW1XPEHUFY 0.% 906
